USDCNH-96 (Rev. 7/14) Appearance of Counsel


                                    UNITED STATES DISTRICT COURT
                                                           for the
                                                 District of New Hampshire


          New Hampshire Lottery Commission                    )
                            Plaintiff                         )
                               v.                             )      Case No.     1:19-cv-00163-PB
William Barr, in his official capacity As Attorney Gene       )
                           Defendant                          )

                                        AMICUS CURIAE APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Comm. of Pennsylvania, acting by & through Dpt of Revenue, Secretary C. Daniel Hassell & Bureau of Lott .


Date:         03/11/2019                                                                /s/ Robert R. Lucic
                                                                                        Attorney’s signature


                                                                                 Robert R. Lucic (NH Bar #9062)
                                                                                    Printed name and bar number

                                                                           PO Box 3701, 1000 Elm Street, 17th Floor
                                                                                Manchester, NH 03105-3701

                                                                                              Address

                                                                                      rlucic@sheehan.com
                                                                                           E-mail address

                                                                                         (603) 627-8188
                                                                                         Telephone number



                                                                                            FAX number
   You need not complete a certificate of service for any party served electronically using the court's CM/ECF system.

                                           CERTIFICATE OF SERVICE

I hereby certify that this Appearance was served on the following persons on this date and in the
manner specified herein:

Electronically Served Through ECF:
All counsel of record.



Conventionally Served:




         03/11/2019                                                          /s/ Robert R. Lucic
Date                                                       Signature




         Print                                      Save As...                                 Reset
